Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 25 and 30 are allowable because the prior art fail to teach or render obvious to the claim limitation: “connect, via a first radio link, to a first radio node at an upstream side towards the core network; connect, via a second radio link, to a second radio node at a downstream side towards the base station; receive, from the first radio node, information indicating a radio link failure at a third radio link, the third radio link being at an upstream side from the first radio node; and send the information to the second radio node for recovery from the radio link failure.”

Henry et al. US20130003534A1 in para. [0052] teaches the first RBS may receive a notification from a network controller, such as an RNC or BSC, indicating the existence of a backhaul link failure condition. However, the prior art fails to teach the claim limitation cited above.

 Bao et al. US 20120002537 A1 in para. [0057] teaches heartbeat component 475 fails to receive a heartbeat message from MME device 130 or from SGW 140 within a particular time period, heartbeat component 475 may inform processing component 410 that backhaul link 121 has malfunctioned. Additionally or alternatively, heartbeat component 475 may continue to receive heartbeat messages, but may determine, based on information included in the received heartbeat messages, that the error rate of signals transmitted via backhaul link 121 is higher than a particular threshold, and may conclude that backhaul link 121 has malfunctioned. When backhaul link 121 resumes functioning properly, heartbeat component 475 may resume receiving heartbeat messages and may inform processing component 410 that backhaul link 121 has resumed functioning properly. However, the prior art fails to teach the claim limitation cited above. 


.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468